Citation Nr: 1824521	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-28 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected ankle disability. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine, claimed as a neck injury. 

3.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability, status post ORIF surgery.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for a right knee disability. 

7.  Entitlement to service connection for a thoracic strain, claimed as upper back pain. 

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1999 to November 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a videoconference hearing before the Board to discuss the issues on appeal, and such was scheduled in December 2017.  The Veteran did not appear for his scheduled hearing.  VA previously sent a notice letter dated November 1, 2017 to the Veteran at a Pensacola address informing him of the date of his hearing, and that notice letter was not returned as undeliverable by the U.S. Postal Service.  However, several other pieces of correspondence sent to addresses in Pensacola and Ft. Lauderdale have since been returned to VA.  At this time, the Veteran's hearing request is deemed withdrawn, as it appears notice was sent to his last known address, was not returned, and the Veteran has not requested that a new hearing be scheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellants can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304.  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  In this case, additional evidence was added to the file by VA since the last statement of the case.  Notably, the Veteran underwent VA examinations for mental disorders, the right ankle, the right wrist, and the cervical spine that are relevant to the issues on appeal.  Thus, remand is required so that this new evidence can be reviewed in the first instance by the AOJ.  

Furthermore, at the time of the San Diego RO's rating decisions currently on appeal, the Veteran did not have representation.  Since then, the Veteran has properly executed the necessary form to be represented by the Florida Department of Veterans Affairs.  In the appeal process, no VA Form 646 was solicited from the Veteran's representative and it is unclear whether the representative had the opportunity to review the record and provide argument in support of the Veteran's claim.  An appellant is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600.  The United States Court of Appeals for the Federal Circuit has held that VA appellants have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  In the interest of protecting the Veteran's due process rights, on remand, the RO should afford the Florida Department of Veterans Affairs the opportunity to review the claims file and complete a VA Form 646 or equivalent. 

Additionally, in the aforementioned February 2017 VA examinations evaluating the Veteran's wrist and cervical spine disabilities, the examiner noted that the Veteran complained of flare-ups, but stated that he could not evaluate additional functional loss due to flare-ups because he could not "provide this information based on a hypothetical situation."  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court of Appeals for Veterans Claims (Court) determined that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion and that VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from relevant sources, including the lay statements of Veterans.  If an examiner cannot provide an opinion without resorting to speculation, he or she must make it apparent that "the inability to provide an opinion without resorting to speculation, ' reflects the limitation of knowledge in the medical community at large' and not a limitation-whether based on lack of expertise, insufficient information, or unprocured testing-of the individual examiner."  Sharp, 29 Vet. App. at 33 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  Therefore, the Veteran should be afforded new examinations of the neck and right ankle that address functional impairment, to include as due to flare-ups. 

With respect to the Veteran's service-connection claim for PTSD, the Veteran noted that one of his stressors occurred while serving on the USS Vincennes in 2000, when the ship encountered a typhoon in the Pacific Ocean between Hong Kong and Thailand.  The Veteran indicated that he stood watch for 96 hours to ride out the storm, and still has nightmares because of this experience.  Although the Veteran was asked in April 2015 to narrow down the time frame during which the typhoon occurred to a two-month window in the year 2000, the Veteran did not respond.  The RO denied the Veteran's claim without attempting to obtain deck logs from the USS Vincennes following the Veteran's failure to respond.  

The United States Court of Appeals for Veterans Claims (Court) held in Gagne v. McDonald, 27 Vet. App. 397 (2015)., that VA's duty to assist is not bound by the JSRRC's 60-day limitation for verification requests (in that case, stressor verification was at issue). The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 7. The Court determined that the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile." Id.  However, the Court did not state that the duty to assist requires unlimited searches. See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim"). In Gagne, the Veteran's relevant service period for his claimed in-service stressor covered a 13-month period from August 1967 to August 1968. Gagne v. McDonald, 2015 WL 6114516  at 7. The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant." Id.  Here, the RO should have submitted requests for deck logs from the USS Vincennes that covered the 12-month period from January to December 2000 to attempt to verify whether the ship and crew had to endure a typhoon as the Veteran so describes.  On remand, the AOJ should attempt to do so.  If the Veteran's claimed stressor is verified, the Veteran should then be scheduled for a VA PTSD examination. 

Finally, in a December 2012 VA examination for the Veteran's claim of upper back pain, the examiner identified a diagnosis of thoracic spine strain but concluded it was less likely than not related to service, in part because there was no evidence of an in-service injury related to the thoracic spine.  Service treatment records show that in May 2005 the Veteran was noted to have paraspinal spasms at the T2 vertebra.  The examiner did not reference this record when making the opinion or explain why it was not significant to the current disability.  Therefore the RO should obtain an updated medical opinion that addresses this evidence.  If a new examination is necessary to provide the opinion, that should be arranged as well. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the current nature and extent of all impairment due to the Veteran's service-connected right ankle, right wrist and cervical spine disabilities.  The claims file must be made available to the examiner or examiners for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.

The examiner(s) should describe the nature and severity of all manifestations of the Veteran's right ankle, right wrist and neck disabilities.  In this regard, the examiner(s) should record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  If there is clinical evidence of pain on motion, the examiner(s) should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner(s) should render an opinion, based upon best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible. 

With regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why such cannot be done.  If the examiner is unable to estimate functional loss in terms of degrees after physical examination and eliciting the pertinent information about the flare-ups above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran's during a period of flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The examiner(s) must test and record the range of motion for the cervical spine and both wrists and ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Finally, the examiner(s) should discuss the impact, if any, as well as a full description of the effects, that the Veteran's ankle, wrist, and cervical spine disabilities have upon his ability to perform ordinary activities of daily living.  

The examiner(s) must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

2.  Obtain a new medical opinion regarding the Veteran's claim for a thoracic spine disability, claimed as upper back pain.  The entire claims file, to include a complete copy of this Remand must be made available to the examiner the appellant, and the examiner's opinion should include discussion of the Veteran's documented history and assertions.  If the examiner cannot provide an opinion without physically examining the Veteran, a new examination should be arranged. 
The examiner should clearly identify all current disabilities of the upper back.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had onset in, or is otherwise related to his period of service.  In providing this opinion, the examiner should discuss the relationship between the Veteran's current disability and May 2005 service treatment records documenting paraspinal spasms at the T2 vertebra, if any.

The examiner should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.

3.  Contact the appropriate records repositories, to include the JSRRC if necessary, to obtain deck logs from the USS Vincennes dating from January 2000 to December 2000, in an attempt to verify whether the ship sailed through a typhoon in the Pacific Ocean during this time period, as the Veteran so describes.  Separate responses must be provided for each 60-day period from January 2000 to December 2000, if the requests must be broken into six two-month intervals.  All attempts at verification should be associated with the claims file.  

If, and only if, the Veteran's claimed stressor regarding having to sail through a typhoon is verified, schedule the Veteran for a PTSD examination.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD related to a confirmed military stressor, to specifically include sailing through a typhoon in the year 2000.  
4.  Provide the Florida Department of Veterans Affairs an opportunity to review the Veteran's claims file and to provide a VA Form 646 or its equivalent. 

5.  After reviewing the evidence provided since the May 2014 Statement of the Case, readjudicate the appeal.  If any benefits on appeal remain denied, issue a Supplemental Statement of the Case.  The Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




